              Case 2:18-cv-01164-MJP Document 380 Filed 12/29/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          DAVID GOLDSTINE,                                  CASE NO. C18-1164 MJP

11                                 Plaintiff,                 ORDER REQUESTING PROPOSED
                                                              FINDINGS OF FACT AND
12                  v.                                        CONCLUSIONS OF LAW

13          FEDEX FREIGHT INC,

14                                 Defendant.

15

16          The Court raises this matter sua sponte. The jury rendered an advisory verdict on

17   Plaintiff’s ADA retaliation claim. But pursuant to Rule 52(a)(1), the Court must enter findings of

18   fact and conclusions of law on Plaintiff’s ADA retaliation claim. To facilitate the Court’s efforts,

19   the Court requests the Parties submit proposed findings of fact and conclusions of law as to this

20   claim by no later than January 8, 2021.

21   \\

22   \\

23   \\

24


     ORDER REQUESTING PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW - 1
            Case 2:18-cv-01164-MJP Document 380 Filed 12/29/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated December 29, 2020.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER REQUESTING PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW - 2
